Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application is a 371 of PCT/EP2019/063862 05/28/2019, is acknowledged. 
Status of Claims
Claims 26-50 are currently pending in the application. Claims 1-25 were cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26-50 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-20 of US 10,662,167 (US ‘167) and  if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Claims 26-50 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-24 of co-pending application No. 17/058,560 (US ‘560). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since both US ‘167 patent and US ‘560 co-pending application teach the generic process for the preparation of 5-hydroxy methyl furfural (HMF) catalyzed by a mixture of salt and acid. 
The subject matter claimed in the instant application is fully disclosed and covered in the US ‘167 patent and US ‘560 co-pending application. Therefore, the disclosure of US ‘167 patent and US ‘560 co-pending application that teach all the essential elements for the preparation of 5-hydroxy methyl furfural (HMF) [including various reagents and reaction conditions, which comprises providing a fructose-containing component and mixing it with a catalyst and subsequently converting the reaction solution to HMF at a temperature range 90oC to 200oC etc.], which would easily place Applicants invention in possession of the public before the effective filing date of the claimed invention. The claimed method of production / process is so closely related methodically in terms of reagents and reaction conditions as to be analogous process of the references and therefore, obvious in the absence of any unobviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar reaction steps / conditions, would expect to have the same or essentially the same results. Therefore, in looking at the instantly claimed invention as a whole, the claimed preparation of 5-hydroxy methyl furfural (HMF) would have been suggested to one skilled in the art and therefore, is obvious, absent evidence to the contrary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 31 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The expression “preferably” (recited in claim 31, line 2, page 4, and all other occurrences, if any),  renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05 (d). The use of expression “preferably” in the middle of the claim also may lead to confusion over the intended scope of the claim. It is suggested that the expression “preferably” be deleted or amend the claim within the context and scope of the claim in order to overcome the rejection. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.




 
/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626